PER CURIAM.
Appellant seeks reversal of a final judgment, entered pursuant to a jury verdict for the plaintiff-appellee in the sum of $55,000 as a result of personal injuries sustained by appellee when she was struck by a falling ladder while shopping in appellant’s store.
We have carefully considered the points on appeal in the light of the record, briefs and arguments of counsel and we find no reversible error has been demonstrated.
The trial court was correct in denying appellant's motions for directed verdict and submitting the issues to the jury. The record discloses that the jury’s verdict is supported by the evidence and that the several rulings of the trial court challenged by appellant, did not on the record and under the law, constitute reversible error.
Affirmed.